Exhibit 10.1

 

SEPARATION AGREEMENT
SALARY CONTINUATION SEVERANCE

 

EMPLOYEE NAME: Mark C. McBride

 

DATE AGREEMENT GIVEN TO EMPLOYEE: November 30, 2010

 

JOB TITLE: Chief Financial Officer

 

EFFECTIVE DATE OF TERMINATION: October 31, 2010

 

SALARY CONTINUATION: $16,346.16 per payroll period

(Salary based on Employee’s annualized base pay rate immediately prior to
separation.)

 

AUTO ALLOWANCE CONTINUATION: $461.54 per payroll period

(Auto Allowance is based on Employee’s participation level immediately prior to
separation.)

 

DURATION OF SALARY AND AUTO ALLOWANCE CONTINUATION: Through December 31, 2011
(“Salary Continuation Period”)

 

DURATION OF COBRA BENEFITS: Through December 31, 2011 (“COBRA Continuation
Period”)

 

This Separation Agreement between you, the Employee named above, and
EnergySolutions, LLC (“Company”), is effective as of the last day of your
employment with Company (the “Effective Date of Termination”). The Employee
agrees that the Company may rescind this Salary Continuation Offer if this
Separation Agreement is not signed and returned to the Company within thirty
(30) days after the Date Agreement Given to Employee.

 

SALARY CONTINUATION AND AUTO ALLOWANCE CONTINUATION

 

During the Salary Continuation Period, Company shall continue to pay you the
Salary Continuation and Auto Allowance Continuation amounts described above
(less all customary federal, state and local taxes, and other withholdings).
Payments will be made bi-weekly on the Company’s regular payroll dates.

 

2010 BONUS PLAN

 

The Employee will participate in any bonus earned under the Company’s 2010 bonus
program at a target rate of 80% of his annual salary. For the purpose of
calculating the Employee’s bonus, the Employee’s IBOs are considered achieved
and 30% of his target bonus earned. The remaining 70% of his target bonus is
dependent upon achievement of the EBITDA target for 2010.

 

--------------------------------------------------------------------------------


 

COBRA

 

Any medical, dental, and vision benefits that you have in place at the time your
employment will continue through October 31, 2010. Thereafter, you will be
eligible to continue any health, dental, and vision benefits elected by you
prior to the Effective Date pursuant to COBRA. During the COBRA Continuation
Period, Company shall continue to pay the COBRA premiums (less the employee
premium consistent with the amount the employee contributed prior to
termination). You are responsible to elect coverage and will continue to pay
your portion of the benefit premiums. COBRA information will be sent to you
within two weeks of the Effective Date of Termination. Company’s payment of the
COBRA premium and administration charge shall cease on December 31, 2011. You
are responsible to pay if there is a change in benefit premiums during the COBRA
Continuation Period, which shall be the same cost of benefit premiums charged to
full-time employees of the Company.

 

STOCK OPTIONS/RESTRICTED STOCK

 

Employee’s unvested restricted stock grants and stock options shall be forfeited
in accordance with the 2007 Equity Incentive Plan.

 

COMPANY PROPERTY

 

All Company property issued to you or in your possession must be returned to
Company on or before the December 31, 2010. Company property includes, but is
not limited to, access cards, keys, computers, cellular phones, databases,
discs, client lists, books, credit cards, etc.

 

NON-COMPETE; NON-DISCLOSURE

 

During the course of your employment with Company, you have obtained information
or knowledge which is confidential or proprietary in nature relating to
Company’s business, operations, services, products or equipment. You agree that
for a period of one (1) year, you will not (i) disclose or assist others in
using or disclosing, any proprietary information or proprietary documents,
including but not limited to customer lists and vendor and supplier lists, to
compete or to assist others to compete, directly or indirectly, with the
business of Company; and (ii) solicit or otherwise induce any officer, director,
consultant or executive of Company to terminate his/her employment with Company
or hire or solicit any independent contractor under contract with Company or
encourage such independent contractor to terminate such relationship.

 

GENERAL RELEASE

 

For and in consideration of the Salary Continuation Payment described herein,
the receipt and sufficiency of which you hereby acknowledged, on your own
behalf, and on behalf of your heirs and assigns, and all persons claiming under
you, you hereby fully and forever unconditionally release and discharge Company,
all of its affiliated and related

 

2

--------------------------------------------------------------------------------


 

corporations, their predecessors, successors and assigns, together with their
divisions and departments, and all past or present officers, directors,
employees, insurers and agents of any of them (hereinafter referred to
collectively as “Releasees”), of and from, and you covenant not to sue or assert
against Releasees, for any purpose, all claims, administrative complaints,
demands, actions and causes of action, of every kind and nature whatsoever,
whether at law or in equity, and both negligent and intentional, arising from or
in any way related to your employment by Company, based in whole or in part upon
any act or omission occurring on or before the date of this general release,
without regard to your present actual knowledge of the act or omission, which
you may now have, or which you, or any person acting on your behalf may at any
future time have or claim to have, including specifically, but not by way of
limitation, matters which may arise at common law or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Older Workers
Protection Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, and the Equal Pay Act. You warrant that you have not assigned or
transferred any right or claim described in this general release. You expressly
assume all risk that the facts and law concerning this general release may be
other than as presently known to you. You acknowledge that, in signing this
general release, you are not relying on any information provided to you by
Releasees or upon Releasees to provide information not known to you.

 

THIS SECTION APPLIES ONLY TO EMPLOYEES 40 YEARS OF AGE AND OLDER

 

If you are 40 years of age or older, you have twenty-one (21) calendar days in
which to consider and review this Separation Agreement prior to signing it. If
you desire to knowingly waive the twenty-one (21) calendar day review period
prior to your execution of this Separation Agreement, please initial:
[g222442kii001.jpg].

 

Further, for a period of seven (7) calendar days following your execution of
this Separation Agreement, you may revoke this Separation Agreement by providing
notice of such revocation to Company. Any such notice shall be given to Energy
Solutions, Attn: Bob Antoine, by any of the following means:

 

By US Mail: 423 West 300 South, Suite 200; Salt Lake City, Utah 84101

 

Via facsimile: (801) 413-5681

 

Via email:     blantoine@energysolutions.com

 

Such notice, if given, must be actually received by Mr. Antoine within seven
(7) calendar days following your execution of this Separation Agreement. You
agree that if you exercise your revocation right, the respective rights and
obligations of the parties to this Separation Agreement will be automatically
void and you will immediately pay to Company, upon demand, any and all payments
made by Company to you hereunder.

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

You acknowledge that you have read this Separation Agreement, understand its
terms, and have had an opportunity to have answered to your satisfaction any
questions concerning the terms hereof. You execute this Separation Agreement
voluntarily and of your own free will and choice, after having been advised to
seek your own legal counsel, without threat, coercion or duress, intending to be
legally bound.

 

EMPLOYEE:

 

COMPANY:

 

 

 

/s/ Mark C. McBride

 

/s/ Robert L. Antoine

Signature

 

Signature

 

 

 

Mark C. McBride

 

Robert L. Antoine, Jr

Printed Name

 

Printed Name

 

 

 

5 Ravenwood Lane Sandy, UT 84092

 

Sup - Human Resources

Address

 

Title

 

 

 

December 1, 2010

 

12-1-2010

Date

 

Date

 

4

--------------------------------------------------------------------------------